           Case 3:17-cv-05659-WHA Document 480-1 Filed 05/16/19 Page 1 of 3




 1 PAUL J. ANDRE (State Bar No. 196585)
   pandre@kramerlevin.com
 2 LISA KOBIALKA (State Bar No. 191404)
   lkobialka@kramerlevin.com
 3
   JAMES HANNAH (State Bar No. 237978)
 4 jhannah@kramerlevin.com
   KRISTOPHER KASTENS (State Bar No. 254797)
 5 kkastens@kramerlevin.com
   KRAMER LEVIN NAFTALIS & FRANKEL LLP
 6 990 Marsh Road
   Menlo Park, CA 94025
 7
   Telephone: (650) 752-1700
 8 Facsimile: (650) 752-1800

 9 Attorneys for Plaintiff
   FINJAN, INC.
10

11                               IN THE UNITED STATES DISTRICT COURT
12
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                       SAN FRANCISCO DIVISION
14

15
     FINJAN, INC., a Delaware Corporation,         Case No.: 3:17-cv-05659-WHA
16

17                  Plaintiff,                     DECLARATION OF KRISTOPHER
                                                   KASTENS IN SUPPORT OF PLAINTIFF
18           v.                                    FINJAN, INC.’S REPLY TO DEFENDANT
                                                   JUNIPER NETWORKS, INC.’S LETTER
19   JUNIPER NETWORKS, INC., a Delaware            TO COURT RE DKT. NO. 459
     Corporation,
20

21                  Defendant.

22

23

24

25

26

27

28
     KASTENS DECL. IN SUPPORT OF FINJAN’S REPLY                  CASE NO.: 3:17-cv-05659-WHA
     TO JUNIPER’S LETTER TO COURT RE DKT. NO. 459
            Case 3:17-cv-05659-WHA Document 480-1 Filed 05/16/19 Page 2 of 3




 1 I, Kristopher Kastens, declare:

 2          1.     I am an attorney with the law firm Kramer Levin Naftalis & Frankel LLP, counsel of
 3 record for Finjan, Inc. (“Finjan”). I have personal knowledge of the facts stated herein and can testify

 4 competently to those facts. I make this declaration in support of Plaintiff Finjan, Inc.’s Reply to

 5 Defendant Juniper Networks, Inc.’s Letter to Court regarding Dkt. No. 459.

 6          2.     Attached hereto as Exhibit 1 is a true and correct copy of a Juniper Networks, Inc.
 7 (“Juniper”) document entitled “Security Intelligence Enforcement on SRX” produced by Juniper,

 8 bearing bates numbers JNPR-FNJN_29002_00172622 – 56.

 9          3.     Attached hereto as Exhibit 2 is a true and correct copy of a Juniper document entitled
10 “Junos OS” produced by Juniper, bearing bates numbers JNPR-FNJN_29007_00009506 – 07.

11          4.     Attached hereto as Exhibit 3 is a true and correct copy of page 19 from the transcript of
12 the deposition of Yuly Tenorio, taken on May 9, 2018.

13          5.     Attached hereto as Exhibit 4 is a true and correct copy of pages 15 and 22 from the
14 transcript of the deposition of Chandra Nagarajan, taken on May 31, 2018.

15          6.     Attached hereto as Exhibit 5 is a true and correct copy of a presentation entitled “Sky
16 ATP Advanced Threat Protection Juniper’s Sky IS the limit!” produced by Finjan, bearing bates

17 numbers FINJAN-JN 044832 – 53.

18          7.     Attached hereto as Exhibit 6 is a true and correct copy of a datasheet entitled “Juniper
19 Sky Advanced Threat Prevention” produced by Finjan, bearing bates numbers FINJAN-JN 005438 –

20 42.

21          8.     Attached hereto as Exhibit 7 is a true and correct copy of a manual entitled “Sky
22 Advanced Threat Prevention Guide” produced by Finjan, bearing bates numbers FINJAN-JN 044744 –

23 99.

24          9.     Attached hereto as Exhibit 8 is a true and correct copy of a Juniper document produced
25 by Juniper, bearing bates numbers JNPR-FNJN_29017_00553620 – 75.

26

27

28
                                           1
     KASTENS DECL. IN SUPPORT OF FINJAN’S REPLY                            CASE NO.: 3:17-cv-05659-WHA
     TO JUNIPER’S LETTER TO COURT RE DKT. NO. 459
            Case 3:17-cv-05659-WHA Document 480-1 Filed 05/16/19 Page 3 of 3




 1          10.    Attached hereto as Exhibit 9 is a true and correct copy of a Juniper document entitled
 2 “SRX Advance Integration with JATP” produced by Juniper, bearing bates numbers JNPR-

 3 FNJN_29018_00962784 – 98.

 4
            I declare under penalty of perjury under the laws of the United States of America that each
 5
     of the above statements is true and correct. Executed on May 16, 2019, in Menlo Park, California.
 6
                                                           /s/ Kristopher Kastens
 7                                                               Kristopher Kastens
 8

 9                              ATTESTATION PURSUANT TO L.R. 5-1(I)

10          In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
11 document has been obtained from any other signatory to this document.

12
                                                           /s/ Lisa Kobialka
13                                                             Lisa Kobialka

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
     KASTENS DECL. IN SUPPORT OF FINJAN’S REPLY                                CASE NO.: 3:17-cv-05659-WHA
     TO JUNIPER’S LETTER TO COURT RE DKT. NO. 459
